Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 1/19/2021 in which claims 1-10 were presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klotz et al. (U.S. Pub. No. 2015/0059065 A1).

Regarding claim 1, Klotz et al. “Klotz” discloses a ratchet mechanism (See Fig. 5 identifier 10) for a hard hat (Para. 0005 describe a safety helmet which was interpreted as a hard hat), the ratchet mechanism (10) comprising: 
a knob (12) with a plurality of knob protrusions (See Fig. 6 identifier 34); 
a ratchet gear (18), the ratchet gear (18) comprising a plurality of teeth engagement mechanisms (36), each teeth engagement mechanism (36) comprising a hooking mechanism (38) and a tooth protrusion (52), wherein each hooking mechanism (38) is configured (capable) to engage with one of the one or more knob protrusions (34)(as shown in Fig. 8); and 
a band housing (78, 80) configured (capable) to allow a band (202) to ratchetably move within the housing, the band housing (78, 80) comprising a knob engagement protrusion (54) and a ratchet gear aperture (56) configured (capable) with one or more teeth (46) surrounding the ratchet gear aperture (See Fig. 5), the teeth (46) defining a ramped surface (48 described as sloped portion in para. 0034 which was interpreted as ramped surface), 
wherein the ratchet gear (18) is disposed on the knob engagement protrusion (See Fig. 8) and the ratchet gear (18) further comprises one or more ratchet gear teeth (Fig. 7 identifiers 22) configured (capable) to engage with a set of band teeth (204) on the band (see also para. 0027), such that the rotation of the ratchet gear tightens or loosens the band during operation (para. 0028).

Regarding claim 2, Klotz discloses a ratchet mechanism, the recitation “wherein each tooth protrusion is configured to engage with one of the one or more teeth of the band housing in an instance in which the ratchet gear is rotated in a specific direction, such that the rotation of the ratchet gear is restricted in an instance in which at least one tooth protrusion is engaged” is fully considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function.

Regarding claim 3, Klotz discloses a ratchet mechanism wherein the ratchet gear (18) is disposed on the knob engagement protrusion and the ratchet gear further comprises one or more ratchet gear teeth configured to engage with a set of band teeth on the band, such that the rotation of the ratchet gear tightens or loosens the band during operation (See above and Figs. 5-8).

Regarding claim 4, Klotz discloses a ratchet mechanism wherein each of the teeth engagement mechanism defines a knob protrusion travel area defined between the hooking mechanism (See above and Figs. 5 and 7-8) and a stopping protrusion (which is considered as the curved hole next to hole 38 as shown in Fig.8), wherein the knob protrusion is configured (capable) to move within the knob protrusion travel during operation of the ratchet mechanism.

Regarding claim 5, Klotz discloses a ratchet mechanism wherein the knob protrusion (34) defines a first position within the knob protrusion travel area and a second position within the knob protrusion travel area (See Figs. 8 and 10), the recitation “wherein at the first position the knob protrusion engages with the stopping protrusion, such that the ratchet gear is rotated in a first direction, and wherein at the second position the knob protrusion engages with the hooking protrusion travel area, such that the ratchet gear is rotated in a second direction and one or more tooth protrusions are disengaged from the one or more teeth surrounding the ratchet gear aperture” is fully considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function.

Regarding claim 6, Klotz discloses a ratchet mechanism wherein the knob protrusions (34) are equally spaced from one another (See Fig. 8).

Regarding claim 7, Klotz discloses a ratchet mechanism wherein the band housing (78, 80) is configured (capable) to receive two ends of the band (206, 212)(See Fig. 5), such that the ratchet mechanism is configured (capable) to retract one or more ends of the band.

Regarding claim 8, Klotz discloses a ratchet mechanism wherein the one or more teeth are configured around the ratchet gear aperture (See Fig. 10), such that the lower portion of the ramped surface of one tooth abuts a higher portion of the ramped surface of another tooth (See Fig. 10).

Regarding claim 9, Klotz discloses a ratchet mechanism wherein the tooth protrusion (36) of the ratchet gear (18) is configured (capable) to disengage with the teeth of the band housing in an instance a sufficient rotational force is provided.

Regarding claim 10, Klotz discloses a ratchet mechanism, the recitation “ wherein the rotation of the ratchet gear teeth loosen or tighten the band based on the rotational direction of the ratchet gear, wherein the rotation of the ratchet gear teeth in at least one direction is restricted in an instance in which at least one tooth protrusion is engaged with the one or more teeth of the band housing” is fully considered as functional, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732